Citation Nr: 0518965	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arteriosclerotic 
heart disease (ASHD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for transient ischemic attacks.

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from  August 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By this decision, the RO assigned separate 
evaluations for the service-connected hypertension with ASHD, 
with the hypertension being assigned a 10 percent rating and 
the ASHD a 30 percent rating.  In addition, the RO 
established service connection for transient ischemic 
attacks, evaluated as 10 percent disabling.  The veteran 
appealed, contending that higher ratings were warranted.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, nor the systolic pressure 
predominantly is 200 or more.  

3.  The competent medical evidence does not show that the 
veteran's ASHD is manifest by more than one episode of acute 
congestive heart failure in the past year; nor that a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
nor left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.

4.  The competent medical evidence indicates that the veteran 
experiences intermittent ischemic transient attacks, but with 
no permanent residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, 
Diagnostic Code 7101 (2004).

2.  The criteria for a rating in excess of 30 percent for 
ASHD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, 
Diagnostic Code 7005 (2004).

3.  The criteria for a rating in excess of 10 percent for 
transient ischemic attacks are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8046 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated: (1) that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in October 2002, which was clearly 
before the February 2003 rating decision which is the subject 
of this appeal.  This correspondence specifically noted the 
VCAA, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the December 2003 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the schedular criteria for higher ratings.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim.  However, 
it does not appear that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  As part of his Substantive Appeal, 
he indicated that he did not want a Board hearing in 
conjunction with this appeal.  Further, he has been accorded 
an examination with respect to this case.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service connection was established for hypertension by a May 
1981 rating decision.  Beginning with a July 1997 rating 
decision, ASHD was recognized as being part of the service-
connected disability.  As mentioned in the Introduction, 
hypertension and ASHD were recognized as separate and 
distinct disabilities by the February 2003 rating decisions, 
and evaluated accordingly.  This decision also established 
service connection for transient ischemic attacks.

The record indicates that the veteran initiated the current 
claim in April 2002, and that the evidence submitted in 
support of this case includes a November 1996 cardiolite 
scan, which resulted in an impression of possible borderline 
fixed ischemia or myocardial infarction involving part of the 
inferior wall.  In addition, no stress induced reversible 
myocardial ischemia was detected.

A November 2001 private medical statement reported that the 
veteran was experiencing symptoms of transient cerebral 
ischemia (TIAs).  It was also stated that his brain MRI was 
abnormal, suggestive of small lunar infarcts.

Also on file is a private July 2002 Doppler echocardiogram 
which revealed, in part, that the veteran's systolic left 
ventricular function appeared normal with an ejection 
fraction of 60 to 65 percent.  Overall impression was of a 
technically adequate 2D echocardiogram with Doppler, 
demonstrating normal ventricular function; mild dilatation of 
the ascending aorta; mild-to-moderate aortic regurgitation; 
and a sclerotic aortic valve.

The veteran underwent a VA medical examination in November 
2002 in conjunction with this case.  At this examination, he 
reported, in part, that he took medication, but still had 
trouble controlling his blood pressure.  He also reported 
that he was told he had a heart attack 8 years ago, but he 
thought that it was "probably prior to that time."  
Further, he got shortness of breath "a lot."  He was not a 
smoker.  In addition, he reported that he took Nitro two 
times in the past several years, that he took it because he 
had some chest pain, but that it "does relieve chest pain."  

Regarding lacunar infarcts, he reported that one day, about 2 
years ago, the back half of his tongue became numb, and he 
could not talk right.  He reported that he had about 3 to 4 
of these episodes per month, that they would last from 3 to 4 
hours, and that the shortest was 1 hour.  Nevertheless, his 
taste was now normal, his vision was okay, and he had no 
numbness in the arms and hands.  Moreover, he reported that 
these episodes occurred more frequently when he was under 
stress and his blood pressure was higher.  

He also reported occasional trouble with word retention, and 
that these were words that he "commonly uses every day."  
He reiterated that he thought the flare-ups were due to 
stress, and reported that he got tired easily, and when he 
had a spell his tongue and speech were affected as described 
above.  However, he would just go ahead and continue working 
(he is employed at the Social Security Administration (SSA)).  
As far as weakness was concerned, his tongue felt weak.  
Also, he did not feel the condition had stabilized.  He had 
an occasional stressful-type headache, but no seizures, 
dizziness, or syncope.  With respect to his heart, he 
reported that he had angina about 2 to 3 times per week, that 
he could walk about 11/2 blocks before he got dyspnea, then 
stayed fatigued.  He reiterated that he had not had any 
syncope or dizziness.

On examination, it was noted that METS would be 5 to 7, and 
that the veteran reported his hypertension was difficult to 
control.  He was found to be well developed, well nourished, 
in no distress, and mentally alert.  His sitting blood 
pressure was 172/94 (systolic/diastolic), pulse 59, and 
respirations 16.  Standing blood pressure was 178/80, pulse 
59, and respirations 16.  Further, lying blood pressure was 
184/84, pulse 55, and respirations 16.  His temperature was 
98.2.  Head, eyes, ears, nose, and throat were found to be 
normal, as were his pupils.  There was no evidence of any 
facial weakness.  Moreover, his neck was normal with no 
bruits.  There was a loud diastolic murmur over the aorta on 
examination of his heart.  The lungs were found be clear, and 
abdominal examination was normal.  With respect to 
diagnostic/clinical testing, it was noted that 
electrocardiogram showed left ventricular hypertrophy, but no 
evidence of myocardial infarction.  Rate was 55, normal sinus 
rate.  Chem-7 and Chem-12 were entirely normal.  CBC was also 
normal, except the eosinophils were slightly elevated at 3.1 
percent, and normal was 0.9 to 2.9 percent.  Chest X-ray 
showed the heart to be normal in size, with the rest of the 
X-ray normal.

Based on the foregoing, the examiner stated that the veteran 
had a known diagnosis of mild dilatation of the ascending 
aorta, mild to moderate regurgitation by Doppler 
echocardiogram in July 2002, and that on examination he 
certainly had a loud diastolic murmur over the aorta, which 
would confirm the above findings.  The examiner also 
diagnosed hypertension under fair control.  Further, the 
examiner noted that, from the coversheet, the veteran had 
lacunar infarcts by MRI and an established diagnosis of 
experiencing symptoms of transient ischemic attack.  However, 
the examiner stated that no residual disability was noted as 
far as the lacunar infarcts and history of transient ischemic 
attack.  In addition, the examiner stated that the 
electrocardiogram indicated left ventricular hypertrophy, and 
that 
X-rays indicated a slightly enlarged heart which would be 
considered "upper normal heart size."

The veteran also submitted a private June 2003 persantine 
cardiolite imagining study, which shows an impression of 
abnormal persantine MIBI due to a large yet mild fixed 
inferior and inferolateral defect in perfusion and function.  
In addition, a left ventricular ejection fraction of 54 
percent was noted, and that left ventricular contractility 
was mainly preserved, despite what appeared to be a 
nontrasmural defect.

In his various statements, the veteran has asserted that he 
did have a myocardial infarction, but that this evidence has 
been disregarded.  He referred to the November 1996 and June 
2003 private studies in support of this contention.  He also 
noted that this study showed an ejection fraction of 54 
percent, which was considerably reduced from the prior 
finding of 60 to 65 percent.  Moreover, he asserted that the 
speech problems attributable to his transient ischemic 
attacks were having a significant deleterious effect on his 
ability to maintain employment.

Analysis

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the veteran's transient ischemic attacks.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


I.  Hypertension

Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his hypertension.

The blood pressure readings conducted as part of the November 
2002 VA medical examination all show the diastolic readings 
to be below 110, and the systolic readings to be below 200.  
No other blood pressure readings appear to be of record.  
Accordingly, the Board finds that the veteran's hypertension 
is not manifested by diastolic pressure predominantly 110 or 
more, nor the systolic pressure predominantly is 200 or more.  
Thus, he does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent under Diagnostic Code 7101.


II.  ASHD

Diagnostic Code 7005 provides that a 10 percent rating is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 7 METS but not greater than 
10 MET's results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  A 30 percent 
evaluation is assigned for workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104.

One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, NOTE 
(2).  When the level of MET's at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in MET's and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Id.

The Board notes that the Court has held that Diagnostic Codes 
7005 and 7007 do not require a separate showing of left 
ventricular dysfunction in addition to an ejection fraction 
of 30 to 50 percent, in order for a claimant to receive a 60 
percent rating based on left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his ASHD under Diagnostic Code 7005.

The medical evidence does not show that the veteran's ASHD is 
manifest by more than one episode of acute congestive heart 
failure in the past year; nor that a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; nor left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

Initially, the Board notes that the veteran reported he was 
informed he had a myocardial infarction approximately 8 years 
ago, but thought that it was "probably prior to that time."  
The Board also notes that the November 1996 private study 
does include a finding of a possible borderline fixed 
ischemia or myocardial infarction involving part of the 
inferior wall.  However, there has been no evidence of a 
myocardial infarction/congestive heart failure since that 
time.  As such, he has not had more than one episode of acute 
congestive heart failure in the past year.  This finding is 
supported by the November 2002 VA examiner's statement that 
there was no evidence of myocardial infarction on 
electrocardiogram.

The November 2002 VA medical examination reflects that even 
though the veteran experiences dyspnea, fatigue, and angina, 
his workload is 5 to 7 METS.  As such, 
it is clearly not between 3 and 5 METs.  In fact, the 
workload of 5 to 7 METs corresponds to the current 30 percent 
rating under Diagnostic Code 7005.

The Board also finds that the November 2002 VA examiner's 
finding of ventricular hypertrophy corresponds to a 30 
percent rating under Diagnostic Code 7005 as it reflects 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Further, the July 2002 
echocardiogram stated that systolic left ventricular function 
appeared normal, while the June 2003 study stated that left 
ventricular contractility was mainly preserved.  More 
importantly, the July 2002 echo-cardiogram shows an ejection 
fraction of 60 to 65 percent, and the June 2003 study shows 
an ejection fraction of 54 percent.  Although there does 
appear to be a significant change from the July 2002 to June 
2003 study, this does not change the fact that the competent 
medical evidence still reflects that the ejection fraction is 
in excess of 50 percent.  As such, a rating in excess of 30 
percent is not warranted.


III.  Transient Ischemic Attacks

The veteran's service-connected transient ischemic attacks 
are evaluated as 10 percent disabling under Diagnostic Code 
8046 as analogous to cerebral arteriosclerosis.  Under this 
Code, cerebral arteriosclerosis manifested by purely 
neurological disabilities, such as hemiplegia, cranial nerve 
paralysis, etc., due to cerebral arteriosclerosis will be 
rated under the Diagnostic Codes dealing with such specific 
disabilities, with citation of a hyphenated Diagnostic Code 
(e.g., 8046-8207).  Purely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability, 
recognized as symptomatic of a properly diagnosed cerebral 
arteriosclerosis, will be rated 10 percent and no more under 
Diagnostic Code 9305 (vascular dementia).  This 10 percent 
rating will not be combined with any other rating for a 
disability due to cerebral or generalized arteriosclerosis.  
Ratings in excess of 10 percent for cerebral arteriosclerosis 
under Diagnostic Code 9305 are not assignable in the absence 
of a diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis.  Note:  The ratings under Code 8046 apply 
only when the diagnosis of cerebral arteriosclerosis is 
substantiated by the entire clinical picture and not solely 
on findings of retinal arteriosclerosis.  38 C.F.R. § 4.124a.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected transient 
ischemic attacks.

The Board acknowledges that the November 2001 private medical 
statement confirms that the veteran experiences symptoms of 
transient cerebral ischemia.  Further, the veteran reported 
at his November 2002 VA medical examination that during these 
attacks his tongue goes numb, and he cannot talk right.  
However, he also indicated that these episodes occur 
approximately 3 to 4 times per month, they last from 3 to 4 
hours, and that the shortest was 1 hour.  More importantly, 
there does not appear to be any permanent residuals as a 
result of these attacks.  For example, the November 2002 VA 
examination noted that the veteran's taste was now normal, 
his vision was okay, and he had no numbness in the arms and 
hands.  Additionally, the veteran denied seizures, dizziness, 
or syncope.  His complaints of dyspnea, fatigue, and angina 
are attributed to his service-connected ASHD.  See 38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Moreover, the examiner specifically stated that no 
residual disability was noted as far as the lacunar infarcts 
and history of transient ischemic attack.  

Inasmuch as the competent medical evidence indicates no 
permanent residuals from the transient ischemic attacks, the 
veteran's complaints of speech impairment during these 
problems constitutes purely subjective complaints recognized 
as symptomatic of the service-connected disability.  As such, 
he is entitled to a rating of no more than 10 percent under 
Diagnostic Code 8046.  Further, as there are no permanent 
residuals shown by the medical evidence, there are no 
distinctive periods where he would be entitled to a 
"staged" rating in excess of 10 percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
ratings in excess of the current schedular evaluations 
assigned for his service-connected hypertension, ASHD, and 
transient ischemic attacks.  Thus, the Board concludes that 
the preponderance of the evidence is against these claims, 
and they must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


IV.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board notes that the veteran asserted that the speech 
problems caused by his transient ischemic attacks had having 
a significant deleterious effect on his ability to maintain 
employment.  Although it does not appear that the RO 
explicitly considered the applicability of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no 
such consideration is warranted for any of the disabilities 
that are the subject of this appeal.  The record reflects 
that the veteran remains employed by the SSA.  Further, he 
reported that when he has one of these attacks, he would just 
continue working.  Thus, it appears that the level of 
occupational impairment attributable to the transient 
ischemic attacks, as well as the hypertension and ASHD, is 
adequately reflected by the current schedular evaluations.  
As such, the record does not indicate that any of these 
disabilities are of such severity as to constitute marked 
interference with employment.  Moreover, there is no evidence 
of any periods of hospitalization for any of these 
disabilities during the pendency of this case.  Consequently, 
the Board concludes that none of these service-connected 
disabilities presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


	(continued on next page)






ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for ASHD, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for 
transient ischemic attacks is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


